Citation Nr: 0507498	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service- connected chronic cervical syndrome, status post 
discectomy and fusion, with degenerative disc disease, prior 
to August 11, 2004.

2.  Entitlement to an increased evaluation for a service- 
connected chronic cervical syndrome, status post discectomy 
and fusion, with degenerative disc disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1981 to May 
1982, and August 1985 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied an increased rating in excess of 10 percent 
disabling for cervical syndrome.  The veteran is noted to 
have withdrawn from appellate status additional issues of 
entitlement to increased ratings for fibromyalgia, major 
depressive disorder, and entitlement to individual 
unemployability; this was done in her December 2002 
substantive appeal.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in June 2003.  

This appeal was remanded to the RO in February 2004 for 
further development.  While the remand was pending, the RO 
granted an increased 20 percent rating of the cervical spine 
disorder effective August 11, 2004.  This matter is now 
returned to the Board for further consideration.  

An informal claim for increased rating for the veteran's 
surgical scar of the cervical spine appears to have been 
raised by the findings from the October 2001 VA examination 
that noted findings pertaining to this scar.  The veteran's 
representative has likewise raised a new claim for total 
disability due to individual unemployability in a January 
2005 informal hearing presentation.  These matters are 
referred to the RO for further consideration.  


FINDINGS OF FACT

1.  Prior to August 11, 2004, the veteran's cervical spine 
disorder was primarily shown to be manifested by sporadic 
complaints of pain, with certain instances of radiation down 
the upper extremities, with moderate loss of motion and was 
consistent with no more than moderately disabling 
intervertebral disc disease.

2.  The veteran's current cervical spine syndrome consists of 
orthopedic pathology that is not shown to equal that of 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period, nor is it otherwise to 
shown to be manifested by more than moderate orthopedic 
limitations, including moderate limitation of motion.  

3.  The pain, numbness and weakness in the left arm, 
secondary to radiculopathy of the right lower extremity is 
equivalent to no more than mild incomplete paralysis of the 
upper radicular nerve.

4.  The pain, numbness and weakness in the right arm, 
secondary to radiculopathy of the right lower extremity is 
less than that of the left arm and is thus equivalent to less 
than mild incomplete paralysis of the upper radicular nerve.

5.  Evidence of ankylosis of the cervical spine is not of 
record.


CONCLUSIONS OF LAW

1.  Prior to August 11, 2004, a rating of 20 percent 
disabling, but no more, is warranted for chronic cervical 
syndrome, status post discectomy and fusion, with 
degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2002-2003).   

2.  As of September 23, 2002, a rating in excess of 20 
percent disabling is not warranted for chronic cervical 
syndrome, status post discectomy and fusion, with 
degenerative disc disease.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

3.  The criteria for a disability rating of 20 percent, but 
no higher, for radiculopathy of the left upper extremity 
effective September 23, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ .102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8510 (2004).

4.  The criteria for a zero percent disability rating is 
warranted for radiculopathy of the right upper extremity, 
effective September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ .102, 4.3, 4.7, 4.14, 4.31, 4.124a, 
Diagnostic Code 8510 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in September 
2001 prior to the issuance of the rating, the RO advised the 
appellant of the evidence it had and what evidence was needed 
to prevail on her claim.  The letter specifically advised her 
as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence. Because the letter 
predated the rating, it is in compliance with the Court's 
determination in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I), withdrawn and reissued, 18 Vet. App. 
112, (June 24, 2004) (Pelegrini II).   She was notified of 
the responsibilities of the VA and the claimant in developing 
the record.  The appellant was again notified, by means of 
the discussion in the December 2001 rating decision, October 
2002 statement of the case (SOC), and the October 2004 
supplemental statement of the case (SSOC) of the applicable 
law and reasons for the denial of her claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes the service 
records, VA medical records and VA examination reports.  She 
testified on her behalf at a Travel Board hearing held in 
June 2003.  The Board is noted to have remanded this case in 
February 2004 to obtain additional evidence, including a more 
current VA examination report; such evidence has been 
obtained.  There is no outstanding duty to obtain medical 
opinion in support of the appellant's claim for VA to 
discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002). If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5290 provides a 10 percent rating for a 
slight cervical spine limitation of motion and a 20 percent 
rating for a moderate cervical spine limitation of motion.  A 
30 percent rating may be assigned for a severe cervical spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 30 percent evaluation is warranted for 
favorable ankylosis and a 40 percent evaluation is warranted 
for unfavorable ankylosis of the cervical spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Factual Background

Service connection was granted for chronic cervical syndrome, 
status post anterior diskectomy and fusion, degenerative disk 
disease and a 10 percent evaluation was assigned.  

The veteran filed her claim for an increased rating in 
September 2001.  The December 2001 rating on appeal confirmed 
and continued the 10 percent rating.  
Among the evidence submitted in conjunction with the 
veteran's September 2001 claim were VA records from 2001 
showing treatment for painful disorders primarily involving 
fibromyalgia and low back symptoms (SI dysfunction), but do 
include some mention of cervical spine complaints, with the 
history of cervical spine fusion surgery noted throughout the 
records.  Specific complaints referable to the cervical spine 
are noted in an April 2001 record in which she was seen for 
complaints of neck and shoulder pain and decreased sensation 
in her hands.  The objective findings revealed sensation to 
be intact to hot/cold over her neck and shoulders.  Myelogram 
findings were noted to show post cervical changes consistent 
with interior cervical fusion from C4-C6 without hardware 
failure.  Alignment of the spine was well maintained.  
Treatment for the cervical spine involved hot pack and she 
was prescribed one for home use.  

The report of an October 2001 VA examination noted findings 
from a June 2000 CT scan which indicated no evidence of 
central canal stenosis or obvious disc herniation at any 
scanned level.  There was anterior fusion at C4-5 and C6-7, 
with no evidence of hardware failure.  There was minimal left 
sided neural foraminal exit narrowing at C5-6 and moderate 
left and right neural foraminal exit narrowing at C6-7.  The 
veteran described pain in her neck, with some limitation of 
motion.  She described a lot of "crackling" in the neck 
with movement.  She was able to sleep without a cervical 
pillow.  She was bothered by sitting for long periods of time 
at a computer.  She was noted to be employed as a data 
processor and had to sit for long periods.  At the present 
time, she had been on medical leave since about August 8, 
2001 secondary to problems due to prolonged sitting.  There 
was no radiation of pain to the upper extremities, but she 
did describe pain in her forearms, left greater than right.  

On physical examination, she had a well-healed surgical scar 
anteriorly on the left.  She had 35 degrees of right lateral 
rotation and 30 degrees of left lateral rotation.  She had 35 
degrees of flexion and 10 degrees of flexion.  She did have 
increased pain on motion.  There was tenderness to palpation 
of the neck, but no spasm.  On neurological examination, she 
appeared to have slight weakness on strength testing of the 
shoulders associated with pain.  Otherwise no definite 
strength deficits were noted.  Both arms measured 27 
centimeters and both forearms were 24 inches.  Reflexes were 
intact in both arms.  There appeared to be a slight decreased 
sensation to sharp touch along the radial aspect of the left 
hand.  
 
The impression was service connected chronic cervical 
syndrome, status post anterior cervical discectomy and fusion 
with degenerative disc disease.  

The examiner commented on the effect of pain on motion as 
noted on testing.  The examiner opined that certainly pain 
could further limit functional ability during flare-ups or 
with increased use as noted.  However it was not feasible to 
attempt to express this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of certainty.  The examiner also noted the veteran's 
complaints of difficulty sitting for long periods of time at 
work, but did not have enough information to ascertain 
whether she was unemployable due to the cervical spine 
complaints.  

VA treatment records from 2002 continue to reveal complaints 
of pain related to fibromyalgia and low back symptoms (SI 
dysfunction), but do include some mention of cervical spine 
complaints.  In September 2002, she complained of "over 
doing it at work" and had pain in the neck and shoulder 
areas which was treated with heat.  In October 2002 she 
underwent an initial assessment for pain management for 
complaints that included neck pain, with pain behavior of a 
stiff neck noted on observation.  The October 2002 assessment 
included neurological findings of tic/tremor in the neck and 
focal weakness of the arms.  She had range of motion 
limitations noted on lateral bending, flexion, extension and 
rotation of the neck and tenderness and "trigger points" 
noted along the cervical spine.  The assessment included 
fibromyalgia with trigger points, and cervical degenerative 
disc disease.  

VA treatment records from 2003 prior to August 2004 continue 
to reveal complaints of pain related to fibromyalgia and low 
back symptoms (SI dysfunction), but do include some mention 
of cervical spine complaints.  She underwent a pain 
management clinic assessment in January 2003 for problems 
with degenerative disc disease in 1993 with cervical fusion 
with implant in May 1994 with improvement of radicular 
symptoms in both arms, but later developing fibromyalgia.  In 
pertinent part, her symptoms included cramping and weakness 
in both arms and hands and the neck hurting again over the 
last 6 weeks.  She described her pain as a 5, with no 
medication taken.  In March 2003, she was seen in the pain 
clinic for a variety of pain complaints including increased 
dysasthesia in both hands, with her handgrip quite weak 
bilaterally.  Among the diagnoses noted in the March 2003 
records was cervical radiculopathy.  In May 2003 she 
continued with pain management classes for complaints that 
included cervical radiculopathy due to degeneration of the 
cervical spine.  The records also reflect treatment for a 
"cervicobrachial syndrome" in May 2003.  

The veteran's June 2003 hearing testimony included her 
contentions that the cervical spine problems included 
weakness of both hands and occasional loss of feeling in her 
left thumb and forefinger.  She also described numbness at 
the tips of her fingers that caused her to drop things.  She 
testified that her neck pops all the time and hurts.  She 
described the neck problem as causing problems sitting in a 
movie theater.  She said she also had problems using a 
computer terminal because she would lose feeling in her right 
hand, which was her major hand.  She stated that she had 
problems with pain and numbness radiating down both hands and 
fingers but noted that the problem was worse on the left 
side.  

In August 2004, the veteran underwent a VA examination.  This 
examination  report noted that a CT scan from "6/14" 
indicated that there was no evidence of central canal 
stenosis or obvious herniation at any scanned level.  There 
was an anterior fusion at C4-5 through C6-7 with no evidence 
of hardware failure.  There was minimal left sided 
neuroforaminal exit narrowing at C5-6.  At C6-7 there was 
moderate left and minimal right neuroforaminal exit 
narrowing.  The examiner noted that he had previously 
examined the veteran in October 2001 and recounted the 
problems she had at the time of that examination, including 
pain, limited motion,"crackling" in the neck with movement, 
problems sitting for long periods.  The examiner noted that 
at the time of the prior October 2001 examination, there was 
no radiation of pain into the upper extremities although she 
had pain in the forearms and hands, greater on the left than 
right.  The prior diagnosis had been service connected 
chronic cervical syndrome, status post anterior cervical 
discectomy and fusion with degenerative disc disease.  A 
history of fibromyalgia was also noted.  
 
The veteran's neck was noted to remain symptomatic.  She 
indicated that her condition had actually worsened since the 
time of her last examination.  She was not having any pain 
radiating into the upper extremities, but described some 
numbness and tingling in the hands, greater on the left than 
right.  This was more noticeable during the day than night.  
She indicated that prior electrical studies of the upper 
extremities were negative.  She was still having pain in the 
forearm region.  The prior diagnosis of fibromyalgia was 
noted.  Occupationally, she was noted to no longer work in 
data processing, but worked in retail sales.  She said 
certain aspects of her current job were bothersome, 
particularly looking upwards for items on high shelves.  She 
was also noted to have started work as a teacher at a head 
start center.  She was able to perform activities of daily 
living.  Regarding flare-ups, she had not sought medical 
attention for her neck within the past year.  She did not 
have any prescribed bed rest for her neck with the last year.  
She did not use a collar, brace or cane.  

On physical examination, she could move about the room 
without apparent difficulty.  A well-healed surgical scar was 
noted on the left side of the neck.  Range of motion revealed 
right lateral rotation to 45 degrees, left lateral rotation 
to 35 degrees, flexion to 30 degrees, extension to 20 
degrees, and left and right lateral flexion of 15 degrees to 
each side.  Pain with rotation was noted, greater on the left 
than right.  She also had pain with flexion and extension as 
well as lateral flexion.  There was no additional limitation 
of motion after repetitive motion.  There was no tenderness 
or spasm of the neck upon examination.  

On neurological examination of the upper extremities, she 
demonstrated 4/5 strength in the shoulders, with some 
associated pain on testing.  Otherwise, no focal strength 
deficits were noted in the upper extremities.  Reflexes and 
sensation were intact in the upper extremities.  Tinel's sign 
was negative bilaterally.  X-rays obtained yielded findings 
of status post discectomy at C4-5 and C5-6, and mild 
degenerative disc disease and spondylosis at C6-7.  The 
impression given was service connected chronic cervical 
syndrome.  Status post anterior discectomy and fusion at C4-5 
and C5-6, with prior X-ray evidence of degenerative disc 
disease at C6-7.  

B--Analysis of the cervical spine prior to August 11, 2004 
under the Pre-September 23, 2002 Regulations for 
Intervertebral Disc Syndrome and Pre-September 25, 2003 
Regulations for Limitation of Motion.  

The RO, in an October 2004 rating decision, assigned a 20 
percent evaluation for the veteran's lumbar spine effective 
August 11, 2004, the date of the most recent VA examination.  
This rating was assigned pursuant to the regulations in 
effect prior to September 23, 2002.  The RO also noted that 
the cervical spine condition did also meet the criteria for a 
cervical spine disability in effect September 23, 2003.  
However, the RO is noted to have continued a 10 percent 
evaluation for the veteran's cervical spine disability for 
the appellate period prior to August 11, 2004.  The Board 
must now consider whether a rating in excess of 10 percent is 
warranted prior to that date.  

Based on review of the evidence, the Board finds that a 
rating of 20 percent disabling, but no more, is warranted for 
the cervical spine disability prior to August 11, 2004, under 
the criteria for evaluating such disability in effect prior 
to September 23, 2002 and September 25, 2003.  The findings 
of the October 2001 VA examination revealed ranges of motion 
to be restricted to a moderate degree in nearly all planes of 
motion measured, consistent with a 20 percent evaluation 
contemplated by Diagnostic Code 5290.  Her symptoms, 
including neurological manifestations of pain and numbness 
shown in both arms from time to time, were likewise 
consistent with findings of moderate intervertebral disc 
syndrome with recurring attacks.  

The VA treatment records from between 2001 and 2004 contain 
references on occasion of some complaints of neck pain from 
time to time, which was treated by application of heat.  Over 
exertion at work was noted to trigger symptoms of neck pain 
as shown in a September 2002 treatment record.   The records 
also reflect some upper extremity findings such as slight 
weakness of both shoulders, as well as slight decreased 
sensation of the left hand shown in the October 2001 VA 
examination, although other findings of the upper limbs were 
unremarkable in this examination.  VA treatment records from 
between 2001 and 2004 reflect complaints related to cervical 
radiculopathy from time to time, including symptoms of 
cramping and weakness documented in a January 2003 pain 
assessment.  

However the records prior to August 11, 2004 do not reflect 
the cervical spine disc disease with radiculopathy to have 
severely restricted motion or symptoms consistent with severe 
intervertebral disc disease with recurring attacks and 
intermittent relief that would warrant 40 percent disability 
rating under the old diagnostic codes in effect prior to 
September 23, 2002 and prior to the additional revisions of 
September 25, 2003.  

As noted above, the restriction of motion was moderate and 
the VA examiner in October 2001 could not quantify additional 
loss of motion due to pain.  The VA treatment records between 
2001 and 2004 document ongoing treatment for persistent pain, 
mostly related to other disabilities such as fibromyalgia and 
lumbar spine disorder, with only occasional references to the 
cervical spine disorder.  When the cervical spine disorder 
had flare ups, it was noted to be treated effectively with 
application of heat, suggesting that such disorder did not 
fall within the realm of severe.  

In conclusion, it is found that the evidence, including the 
VA examination report of October 2001 and the medical records 
from 2001 through 2004, supports a grant of 20 percent 
disabling, but no more for the cervical spine disorder prior 
to August 11, 2004.  This extends the 20 percent rating, that 
had previously only been in effect as of August 11, 2004, to 
be effective the entire appellate period.  The question now 
turns as to whether a rating in excess of 20 percent is 
warranted for the veteran's cervical spine under the revised 
regulations.  

C.  Analysis of the cervical spine now rated as 20 percent 
disabling for the entire appellate period under Regulations 
in effect 9/23/02 to 9/25/03-Orthopedic Manifestations

Having determined that a rating of 20 percent evaluation is 
now warranted for the veteran's cervical spine disorder for 
the entire appellate period under the criteria in effect 
prior to September 23, 2002, the Board now turns to the 
criteria in effect as of that date to ascertain whether a 
rating above 20 percent is warranted under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003.  The remainder of the Diagnostic Codes remained 
unchanged during this time period.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 40 
percent evaluation would be warranted if the evidence were to 
show the veteran's cervical spine condition causing 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
See 38 C.F.R. § 4.71a (2002-2003).  

A review of the evidence does not reflect that since this 
regulation went into effect in September 2002, the veteran's 
cervical spine disability caused incapacitating episodes 
totaling at least four weeks in duration.  Although the 
treatment records between 2001 and 2004 document instances of 
treatment for cervical spine related problems, such instances 
are shown to be far less frequent than treatment for other 
chronic pain conditions, such as fibromyalgia and lumbar 
spine dysfunction.  The records do not document that the 
veteran was prescribed bed rest for the cervical spine 
disorder, and the report from the August 11, 2004 examination 
noted specifically that she had not sought medical attention 
nor had been prescribed bed rest for her cervical spine 
problems in the past year.  Thus a rating in excess of 20 
percent based on incapacitating episodes is not warranted.
 
Regarding functional limitations, the Board finds that the 
evidence overall reflects the functional limitations to 
consist of no more than a moderate loss of cervical motion, 
even when considering the functional impairment caused by 
pain and weakness.  The VA records, particularly from 2003, 
and findings of the most recent VA examination in August 2004 
reveal the veteran's functional impairment to consist of neck 
pain, especially when seated too long, and a moderate 
limitation of motion, with pain affecting such job duties as 
looking up shelves.  

Thus a rating in excess of 20 percent disabling for 
orthopedic manifestations of veteran's cervical spine 
disability is not warranted under the revised Diagnostic Code 
5293 in effect between September 2002 and September 2003.  

D.  Analysis of  the cervical spine now rated as 20 percent 
disabling for the entire appellate period  under Regulations 
in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether a separate evaluation of the 
veteran's right L-5 radiculopathy, is warranted, under 
criteria effective September 23, 2002.  

The Board finds that the veteran's radiculopathy down both 
arms, shown repeatedly throughout the record, may be rated 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8510  as analogous to impairment of the upper radicular nerve 
(5th and 6th cervicals).  Complete paralysis of the upper 
radicular group (fifth and sixth cervicals), with all 
shoulder and elbow movements lost or severely affected, hand 
and wrist movements not affected, warrants a 70 percent 
rating for the major extremity and a 60 percent rating for 
the minor extremity.  Incomplete paralysis is to be evaluated 
as follows: for severe incomplete paralysis, 50 percent for 
the major extremity and 40 percent for the minor extremity; 
for moderate incomplete paralysis, 40 percent for the major 
extremity and 30 percent for the minor extremity; and for 
mild incomplete paralysis, 20 percent for either extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8510.

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Based on review of the evidence, the Board finds that the 
symptoms regarding the veteran's radiculopathy down the left 
arm more closely resembles that of a mild incomplete 
paralysis of the upper radicular nerve.  This is shown by the 
repeated complaints of pain, cramping, weakness and numbness 
shown in the left arm throughout the VA treatment records and 
examination reports.  In the October 2001 VA examination, she 
was noted to have slightly decreased sensation to sharp touch 
in the left hand.  The most recent VA examination report of 
August 2004 revealed the veteran's complaints of some 
numbness and tingling in the hands, greater on the left than 
right.  The findings from the August 2004 VA examination 
yielded findings of 4/5 strength in the left shoulder.  

These manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 20 percent evaluation.  
In view of this, the Board finds that a separate evaluation 
of 20 percent disabling, but no more is warranted for the 
left upper extremity as of September 23, 2002.  

Regarding the right upper extremity, the Board notes that 
like the left upper extremity, there were complaints of pain 
and numbness from time to time shown in the records and VA 
examination reports.  However, the Board finds that the right 
upper extremities symptoms were repeatedly shown to be less 
severe than those in the left upper extremity which is rated 
as a mild incomplete paralysis.  The findings from the 
October 2001 VA examination which showed no evidence of 
decreased sensation to the right hand, but did find some on 
the left hand suggest that the right arm pathology is less 
than a mild incomplete paralysis.  The veteran herself 
admitted in hearing testimony that her upper extremity 
problems of numbness and pain were worse on the left side.  
In view of the evidence showing that the right upper 
extremity symptoms are less severe than those shown on the 
left side, the Board finds that a noncompensable evaluation 
is appropriate for the right upper extremity.  See 38 C.F.R. 
§ 4.31.  

E.  Analysis under Current Regulations in effect since 
9/25/03

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  

The Board now turns to whether a rating in excess of 20 
percent is warranted for the cervical spine disorder under 
the General Formula for rating diseases and injuries of the 
spine.  

Under the General Formula, ratings above 20 percent are 
warranted only under the following circumstances:  Forward 
flexion of the cervical spine of 15 degrees or less or 
favorable ankylosis of the entire cervical spine. 

In this case, the veteran's cervical spine is clearly not 
ankylosed and the forward flexion is shown to be greater than 
15 degrees in the medical records, including the most recent 
VA examination report which showed the forward flexion to be 
35 degrees.  Therefore, a rating in excess of 20 percent is 
not warranted based on the General Formula.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  At all points 
in this case, the Schedule is not inadequate for evaluating 
the veteran's cervical spine disability with radiculopathy of 
both upper extremities.  In addition, it has not been shown 
that the cervical spine disability has required frequent 
periods of hospitalization.  Although the evidence shows that 
veteran was unemployed for a time in 2001, the evidence 
reflects that this was for other medical problems besides the 
cervical spine disability.  As of the time of the August 2004 
VA examination she was noted to be employed in retail sales 
thereby suggesting that an extraschedular consideration based 
on employment issues is not indicated.  For these reasons, an 
extraschedular rating is not warranted.


ORDER

Entitlement to a rating of 20 percent disabling, but no more 
prior to August 11, 2004 for a chronic cervical syndrome, 
status post discectomy and fusion, with degenerative disc 
disease is granted, subject to regulations governing payment 
of monetary benefits.

Entitlement to a current rating in excess of 20 percent 
disabling for a chronic cervical syndrome, status post 
discectomy and fusion, with degenerative disc disease, is 
denied. 

Entitlement to a separate evaluation of 20 percent for 
radiculopathy left upper extremity effective September 23, 
2002, is granted, subject to regulations governing payment of 
monetary benefits.

A separate evaluation of 0 percent for radiculopathy right 
upper extremity, effective September 23, 2002, is granted, 
subject to regulations governing payment of monetary 
benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


